DETAILED ACTION
	This action is responsive to applicant’s communication filed 08/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7-12, 14-17, and 22 are rejected under 35 U.S.C. 103.
Claims 1, 9, 10, 12, and 15-16 are objected to for minor informalities.
Claims 5-6, 13, and 18-21 are cancelled.

Response to Amendment
It is noted that the proposed amendment does not include the listing of canceled claim 21. 37 C.F.R. 1.121 requires “Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented”.

Applicant is reminded to comply with 37 C.F.R. 1.121 when making amendments.

Response to Arguments
Due to the amendments, the objections and 35 U.S.C. 112 rejections made in the previous office action have been withdrawn.

Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues on Page 11 of the Remarks that the applied references alone or in combination do not teach the limitations "user placement of visual representations to the report; and automatically correcting placement issues when positioning the visual representations in the report, wherein when the user adds a new visualization that overlaps an existing visualization, the new visualization is automatically resized to fit within an open space in the report, and wherein when the user adds a new visualization that overlaps an existing visualization and there is insufficient open space in the report to resize the new visualization, the existing visualization and the new visualization will remain overlapped with the new visualization being positioned on top of the existing visualization". Applicant asserts on Page 12 of the Remarks that the examiner concedes that the combination of Anand, Ben-Aharon, Biswas, and Adachi fails to teach the above limitations and that the examiner relies on Berglund to teach the limitations. 
The examiner respectfully disagrees with this assertion. The examiner relies on Anand to teach "user placement of visual representations to the report" and relies on Adachi to teach "automatically correcting placement issues when positioning the visual representations in the report, wherein when the user adds a new visualization that overlaps an existing visualization, the new visualization is automatically resized to fit within an open space in the report, and wherein when the user adds a new visualization that overlaps an existing visualization and there is insufficient open space in the report to resize the new visualization, the existing visualization and the new visualization will remain overlapped". Berglund is relied upon for teaching "with the new visualization being positioned on top of the existing visualization". Specifically, Berglund is relied upon for teaching an ordering of the overlapped visualizations based on when the visualizations were added. 
Since applicant’s arguments fail to address the correct references relied upon to teach the limitations of the claim, applicant’s argument that the references do not teach the limitations reproduced above is respectfully moot. See Pages 9 and 17-21 of the rejections below for the teachings of Anand and Adachi regarding the above limitations. 
Applicant further argues on Page 12 of the Remarks that Berglund merely teaches repositioning a functional slide with respect to a title slide. The examiner respectfully disagrees. As discussed on Pages 20-21 of the rejections below, Berglund teaches ordering two overlapped visualizations based on which visualization was imported first:
“Example slide 940 shows a functional image 941 being overlapped and obscured by a non-functional element 942. In such an instance, the z-order can be altered so that the functional image 941 is brought to the front so that the image 946 lies above the non-functional image 947 as shown in resultant slide 945… When more than one functional image is identified in a given arrangement of elements… further steps may be used to determine which functional image should be given priority over another functional image, for example by identifying which functional image was imported first” Paragraphs 0094, 0096.
The visualizations in Berglund are "functional images". If two functional images are overlapping, the functional image that was imported first will be prioritized. Berglund therefore teaches determining a position of two overlapped images based on a time that they are added. It would have been obvious to one of ordinary skill in the art for the order to be reversed based on the same criteria (import time), i.e. position the newest image on top rather than the oldest. Berglund, in combination with the teachings of automatically correcting placement issues in view of Adachi, therefore teaches the limitation "with the new visualization being positioned on top of the existing visualization".

Applicant appears to argue on Page 13 of the Remarks that the examiner has combined an excessive number of references. Applicant is reminded that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim Objections
Claims 1, 9, 10, 12, and 15-16 are objected to because of the following informalities: 
In lines 10-11 of claim 1, “and wherein when the user adds a new visualization that overlaps an existing visualization” should read “and wherein when the user adds the new visualization that overlaps the existing visualization”.
The same limitation is recited in lines 11-12 of claim 9 and lines 10-11 of claim 10.
Claim 12 recites “maintaining a grouped arrangement of data containers when one or more of the multiple data containers are grouped on the first platform” and should be revised. A group of data containers would not have only one data container.
In line 1 of claim 15, “wherein the second platform is a tablet device” should read “wherein the second platform is the tablet device”.
In line 1 of claim 16, “wherein the second platform is a hand-held mobile device” should read “wherein the second platform is the handheld mobile device”.
In line 4 of claim 16, “according to a position of the multiple data containers” should be revised. The examiner recommends “according to a position of each of the multiple data containers”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 2018/0088783 A1) in view of Ben-Aharon (US 2015/0074516 A1) and further in view of Biswas (US 2019/0332861 A1), Adachi (US 2009/0210820 A1), and Berglund (US 2014/0071168 A1).

Regarding Claim 1, Anand teaches a method, comprising: retrieving a dataset from a database; (“Model template tags 202 represent properties of model object 204 that contain data able to be tied to display cells 118-122 to show the data graphically. The model template tags 202 and their data values may be acquired from a database system (see database system 408 of FIG. 14) or directly from a machine (see machine system 404 of FIG. 14)” Paragraph 0032. See Figure 2: datasets are retrieved from a database based on a dataset 202 selected by a user for display by a widget.)
creating, on a first platform, a report including a visual representation of the dataset; (“To associate or tie data from model template tags 202 to the type of widget desired to show the data, the desired model template tag 202 may be moved via a drag-and-drop operation from model pane 200 to the respective display cell 118-122, for example… Display cells 118-122 automatically re-position and re-size their respective widgets 106 as tags 202 are added thereto or removed therefrom. In addition, the designer can re-position one or more widgets 106 within a respective display cell 118-122 if the display cell 118-122 positions a widget 106 in an undesirable location” Paragraphs 0033-34. See Figures 1-2: a user creates a report on a GUI by selecting widgets to add to display containers 118, 120, and 122. The user assigns datasets to the widgets to create visualizations of the datasets. See Figure 3: the user designs the report for a default display device, such as a computer monitor.)
the visual representation comprising multiple data containers (“The placement of a widget 106 onto workspace 110 causes the creation of a display cell 118, 120, 122 in which each type of widget is placed. As shown in FIG. 1, widgets 112-116 are each created in respective display cells 118-122. The responsibilities of the display cells 118-122 include creating a container on workspace 110 in which position and size parameters may be manipulated according to the desired design of the dashboard and creating one or more widgets in the container for showing the desired model data.” Paragraph 0030. See Figures 1-2, which show a plurality of containers 118, 120, and 122 displaying different types of widgets configured with model data from the database.)
said creating the report includes: user placement of visual representations to the report… (”GUI 100 includes a workspace pane 102 in which to place and position graphical objects and a widget pane 104 containing a list of widgets 106 available for selection and placement in workspace pane 102… Workspace pane 102 provides a design canvas or workspace 110 in which the designer may place and position various widgets 106 to present real-time or stored data from an industrial automation system or other type of system.” Paragraphs 0028-29. The user places the visualization into the workspace, which is equivalent to a report.)
automatically formatting the report to a second platform; (“when target viewing device selector 302 is set to a tablet mode, GUI 300 displays the dashboard as it would appear on a target viewing device having a resolution less than the monitor threshold but greater than or equal to a second threshold ("tablet threshold"). When using a viewing device such as a tablet having a resolution between the tablet and monitor thresholds to view the published dashboard, the reporting software is generally configured to re-position and re-size the display cells 118-122 for easier viewing on the smaller sized screen of the tablet” Paragraph 0040. The size and positions of the data containers 118-122 are automatically formatted for a tablet display device. See Paragraphs 0038-0042, which discuss the automatic formatting of the canvas elements based on the screen size of a target display device.)
said automatically formatting the report comprising changing an arrangement of the multiple data containers to fit the second platform… (“That is, when selecting the tablet mode in the workspace selector 210 from a previous monitor mode, existing display cells 118-122 on workspace 110 may be automatically arranged from the original layout according to a left-to-right/top-to-bottom arrangement or by another type of predetermined arrangement.” Paragraph 0049. Also see Paragraphs 0038-41 and Figures 4-5, which describe an example of automatically arranging the cells (data containers) in order to fit the size of a tablet or a mobile device.)
and displaying the report on a graphical user interface of the second platform (“when target viewing device selector 302 is set to a tablet mode, GUI 300 displays the dashboard as it would appear on a target viewing device having a resolution less than the monitor threshold” Paragraph 0040. The report designed by the user is displayed as it would be displayed on the second platform, which is a tablet in this case. See Figure 4. Also see Paragraph 0005, which discusses the dashboard or report being published for display on a variety of devices.)
Anand does not teach said changing the arrangement being conducted based on the following formatting rules: if no group relationship between the multiple data containers exists, treating each of the multiple data containers as one separate bounding box and displaying the multiple data containers one by one; if an overlap exists between the multiple data containers, maintaining the overlap on the second platform; and if an overlap exists between two or more of the multiple data containers, treating the two or more of the multiple data containers as one bounding box… wherein single data containers, with no group relationship, are stacked vertically on the second platform and grouped data containers are maintained as a group and maintain their relative positions.
However, Ben-Aharon, which is similarly directed to rearranging digital content on different devices while maintaining the relationships between the content, teaches said changing the arrangement being conducted based on the following formatting rules: (“It will also be appreciated that each super-node may be considered a separate entity and once defined, the objects within may be rearranged as described in more detail herein below.” Paragraph 0120. Rules are defined for the rearrangement of elements in a layout for display on different devices. For example with reference to Figure 28F: a desktop layout DP2 is rearranged to create mobile layouts MP3 and MP4 based on a determined rule.)
if no group relationship between the multiple data containers exists, treating each of the multiple data containers as one separate bounding box and displaying the multiple data containers one by one; (“The remaining elements may be considered disjointed and thus may be easier to order as discussed herein below.” Paragraph 0129. “Each node may contain a set of element references as well as the coordinates and sizes of the underlying elements, and a complete enclosing rectangle for the nodes' elements” Paragraph 0149. “It may place the ordered elements as needed on component lines so to fit into the available width according to the determined total order and allowed space.” Paragraph 0185. See Figure 8B: an individual text element is displayed as well as a grouped combination of a text element and an image. As discussed in Paragraph 0129, if the overlap group locator finishes locating the overlapping groups, any remaining elements are considered disjoint. Each element or group has an enclosing rectangle, and each element is displayed one by one based on available display area. Also see Figure 28F for another embodiment where elements are placed one by one.)
if an overlap exists between the multiple data containers, maintaining the overlap on the second platform; (“Once the elements have been modified as described herein above, super-node creator 230 may locate groups of components which may be highly overlapping or otherwise related and should be handled together” Paragraph 0120. See Paragraph 0239 and Figure 28G: overlapping components X1 and X2 are added to a layout for a first platform (desktop). When generating an automatic mobile layout, the overlap of the components is maintained.)
and if an overlap exists between two or more of the multiple data containers, treating the two or more of the multiple data containers as one bounding box… (“Once it has finished looping, overlap group locator 232 may merge the overlapping pairs into overlapping groups according to common members. For example component pairs [a,b] and [b,c] may be merged into [a,b,c]. It will be appreciated that the area for each created virtual component may be that of the minimal enclosing rectangle for all grouped components.” Paragraph 0124. Also see Paragraphs 0121 and 0129-130, which describe grouping the overlapped elements into “virtual super nodes” which are treated as a compound element by the layout engine.)
Ben-Aharon further teaches wherein single data containers, with no group relationship, are stacked vertically on the second platform (“These width-reduction means may also include transformations similar to those performed by component adjuster 227 (as a pre-processing stage)--which may now be performed with the added information about the final position and size of the components in the mobile layout configuration. Placer 270 may also perform width enlargement, e.g. to enlarge a component that was placed alone in a component line.” Paragraph 0188. Single data containers may be enlarged to take up the available display width. Being placed alone on a component line is being stacked vertically. “Thus, mobile layout adder 346 may cluster these 4 components into a new virtual page and may run initial layout converter 200 on them. Since T1 is semantically related to I1, and T2 to 12, these pairs would be kept together. Thus, the created (vertical) sequence would be A-T1-I1-T2-I-B (as in MP3)--preserving the semantic information.” Paragraph 0238. In this example, components T1-I1 and T2-I2 are grouped components that have their relative positions maintained. Component B is a single, ungrouped component which is stacked vertically. Figures 28E and 28G also show examples of the overlapped position of two components being maintained while components A and B are ungrouped components that are stacked vertically.)
and grouped data containers are maintained as a group and maintain their relative positions; (“Thus, component adder 340 may cluster X1 and X2 together, may create a virtual super-node containing X1 and X2, and may instruct initial layout converter 200 to create a mobile ready version of the composition of X1 and X2. It will be appreciated that this converted composition would be placed below A creating MP4. Since X1 and X2 were highly overlapping, it is likely they would be resized as to preserve their composition (as described above).” Paragraph 0237. See Figures 28E and 28G, which show examples of overlapped (grouped) components maintaining their relative position both with each other and under a “predecessor” component in a mobile layout. See Paragraph 0123, which discusses maintaining the composition between two grouped layout objects when placing them in a new layout, and Paragraph 0187, which discusses keeping grouped components together by creating a line break if there is not enough display width to present the grouped components in the previous line. See Paragraph 0027: “the determining and creating includes analyzing object properties of the components and modifying their suitability for presentation on the target display area, locating groups of the components which should remain together and creating a hierarchy of super-nodes based on the location of the components and the content relationships of the components”.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the changing of an arrangement of data containers within a report based on a target display device taught by Anand by incorporating the formatting rules involving overlapping/grouped and non-overlapping/ungrouped elements taught by Ben-Aharon. Since both references are directed to automatically generating layouts for various display devices, the combination would have yielded predictable results. Such an implementation would improve the user experience by maintaining the relationships between elements desired by a designer. As taught by Ben-Aharon (Paragraph 0120), “This is required since (for example) highly overlapping components may form a composition, therefore they must be placed together in order to keep the same inner proportion when resized.”
While Ben-Aharon teaches that overlapped components are resized (Paragraph 0120, 0237), Anand in view of Ben-Aharon does not explicitly teach including any spacing area between the multiple data containers and formatting the multiple data containers in the one bounding box to dimensions of the second platform by width ratio.
However, Biswas, which is similarly directed to an automated layout system, teaches including any spacing area between the multiple data containers (“The bounding box determination module 502, for instance, may fit a border 506 to a graphical element 508 ("text" in the illustrated example), and padding 510 around that border for a non-rectangular element. A bounding box 512 is then fit as a rectangle that includes the padding as encompassed within the rectangle. This may be performed for each graphical element located in the digital content 120 used in the layout 304… A layout rectangle generation module 602, for instance, may receive the bounding boxes 504 formed as described above. As illustrated, a layout 304 may include a plurality of graphical elements, each with their own bounding box 504. So, in order to generate the layout rectangles 306, the layout rectangle generation module 602 merges each of the bounding boxes which share a common area in the user interface (i.e., overlap) into a single rectangular area.” Paragraphs 0060-61. Also see Paragraph 0062 and Figures 7-8, which provide examples of bounding boxes with overlapping areas that are merged into a single layout rectangle, i.e. a single bounding box. Since each individual component bounding box includes spacing and in some cases padding, the single bounding box that is formed also includes any spacing between the individual components. Figure 7, for example, illustrates a single rectangular bounding box 706 that encompasses two overlapping data containers 702 and 704, including the empty space around the containers.)
and formatting the multiple data containers in the one bounding box to dimensions of the second platform by width ratio (“FIG. 20 depicts an example implementation 2000 of rendering of the items of digital content of FIG. 19 based on the decision tree 316 for a desktop configuration 2002, a tablet configuration 2004, and a mobile configuration 2006. As illustrated, arrangement of the items of digital content may automatically adjust based on the amount of display area available to have a consistent look-and-field with an original design” Paragraph 0114. “a CSS of the layout definition 132 may be defined as "X/(X+Y)*100%." Therefore, when using an up/down arrangement technique along a primary axis of width, to use 100% for each of the items of digital content and take a full width of a parent layout node 312, thus being display using an up/down technique without affecting other parts of the digital content design 116… when first and second layout rectangles 2102, 2104 are rearranged from a side-by-side technique to an up/down technique, the rectangles are aligned while retaining on overall height to width ratio, respectively, as illustrated when a "width:100%" CSS property is applied” Paragraphs 0118-119. See Figure 20: the single layout rectangles are formatted into the dimensions of the second platform based on the available space along a primary axis, i.e. a horizontal direction or width. The single layout rectangles are resized according to a width ratio based on the width of the target display device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a bounding box around overlapped content to be resized for display on a target device taught by Anand in view of Ben-Aharon by including the spacing around the overlapped elements in the bounding box and formatting the bounding box for display on other platforms based on a width ratio as taught by Biswas. Since the references are directed to the automatic layout of a digital content, the combination would have yielded predictable results. As taught by Ben-Aharon (Paragraph 0120), overlapped components must be placed together in order to keep the same inner proportion when resized, which would at least suggest to one of ordinary skill in the art that the spacing between the components must also be maintained. Furthermore, Biswas further supports this implementation since a layout rectangle [one bounding box] defines “portions of the digital content, within which, the content inside remains unchanged but the layout rectangles themselves may be rearranged in the user interface” (Paragraph 0036).
While Anand teaches user placement of the visual representations, Anand in view of Ben-Aharon and Biswas does not teach and automatically correcting placement issues when positioning the visual representations in the report, wherein when the user adds a new visualization that overlaps an existing visualization, the new visualization is automatically resized to fit within an open space in the report, and wherein when the user adds a new visualization that overlaps an existing visualization and there is insufficient open space in the report to resize the new visualization, the existing visualization and the new visualization will remain overlapped with the new visualization being positioned on top of the existing visualization.
However, Adachi, which is directed to automatically adjusting a layout, teaches and automatically correcting placement issues when positioning the visual representations in the report (“The display object layout change determination section 104 compares the display object information regarding the new display object, received from the new display object determination section 103, with the display object information regarding the existing display object, stored in the display object management section 101, and determines, using layout change determination conditions 301 as shown in FIG. 3, whether or not it is necessary to change the layout of the new display object.” Paragraph 0064. “the display object layout changing section 105 changes the layout of the new display object so that the new display object does not overlap the existing display object” Paragraph 0068. A new display object is compared to an existing displayed object and if there are placement issues, such as overlap, the new display object is automatically adjusted to maintain visibility of the existing display object.)
wherein when the user adds a new visualization that overlaps an existing visualization, the new visualization is automatically resized to fit within an open space in the report,  (“When the display object layout change determination section 104 determines that it is necessary to change the layout of the new display object, the display object enlargement/reduction section 1054 displays, in step S1301, the new display object 1412, reducing it, so that the new display object 1412 does not overlap the existing display object 1402” Paragraph 0119. See Figure 14A: A new display object 1412 is resized to fit in the available display area of the destination layout 1431. Also see Paragraphs 0069-70, which similarly teach changing the position of a display object when there is open space in order to avoid an overlap.) 
and wherein when the user adds a new visualization that overlaps an existing visualization and there is insufficient open space in the report to resize the new visualization, the existing visualization and the new visualization will remain overlapped… (“When the new display window (or the display screen) does not have space in which the new display object can be displayed, the display object display position changing section 1051 registers the display object information regarding the new display object in the display object management section 101 without changing the display object information regarding the new display object, and notifies the display control section 106 of the registered display object information.” Paragraph 0072. “the new display object may be displayed enlarged/reduced so as not to overlap the existing display object, whereby it is possible, by making effective use of limited space of the display screen” Paragraph 0120. If there is space available, a new display object is adjusted to prevent overlap. Otherwise, the display object remains with the same properties. It would have been obvious that if there was not enough space to make an adjustment to prevent an overlap, then the overlap would persist.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation of a layout for a second device based on the layout from a first device taught by Anand in view of Ben-Aharon and Biswas by incorporating the automatic adjustment of a display object inserted into a layout based on layout conditions as taught by Adachi. Since Adachi is also directed to automatic rearrangement of display elements, the combination would have yielded predictable results. Such an implementation would improve the user experience by reducing the number of inputs required of the user when placing a new object into the layout. Furthermore, as suggested by Adachi (Paragraph 0005, 0120), this would improve the viewability or readability of the display.
Adachi teaches a situation where an overlap in a layout is maintained when there is not enough layout space, but does not teach that the two visualizations will remain overlapped with the new visualization being positioned on top of the existing visualization.
However, Berglund, which is directed to arranging image content on a slide with limited display area, teaches that two visualizations will remain overlapped with the new visualization being positioned on top of the existing visualization (“FIG. 9e illustrates how the z-ordering or layering of a slide can be altered to increase the visibility of a functional image. Example slide 940 shows a functional image 941 being overlapped and obscured by a non-functional element 942. In such an instance, the z-order can be altered so that the functional image 941 is brought to the front so that the image 946 lies above the non-functional image 947 as shown in resultant slide 945. This can be done by increasing the z-order of the functional image 941, decreasing the z-order of other elements, or a combination of both.” Paragraph 0094. “further steps may be used to determine which functional image should be given priority over another functional image, for example by identifying which functional image was imported first, or if a user has manually indicated that one is more important than another.” Paragraph 0096. If two display objects are overlapping, the object with the higher priority is displayed on top by increasing or decreasing the z-order of the objects. In the embodiment of Paragraph 0096, the older object is given priority; however, giving the newer object priority would have been an obvious design choice.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adjustment of a new display object inserted into an existing layout taught by Anand in view of Ben-Aharon, Biswas, and Adachi by displaying the newest display object on top of the older display object when there is not enough space to adjust the objects as taught by the combination of Adachi with Berglund. This would merely amount to changing the z-order of the highest priority display object (either oldest or newest, depending on the choice of the designer) when space is limited on a display. Furthermore, as suggested by Berglund (Paragraphs 0002-03), such an implementation would improve the user experience by allowing a user to create visually impressive presentations more quickly and with less user input, which is especially useful on devices with smaller form factors. Berglund also teaches that applying these layout rules would increase the visibility of a visualization compared to how it would look if the rules were not applied (Paragraph 0096). Adding a rule that prioritizes one visualization over another visualization in situations where there is limited layout space available would have therefore been advantageous.
Claim 9 is directed to a non-transitory computer processor-readable storage medium and recites substantially the same limitations as claim 1. Claim 9 is therefore rejected using the same reasoning described above.
Claim 10 is directed to a system and recites substantially the same limitations as claim 1. Claim 10 is therefore rejected using the same reasoning described above.

Regarding Claim 2, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the first platform is a desktop computer or a laptop computer and the second platform is a tablet device or a handheld mobile device (Anand, “when target viewing device selector 302 is set to a tablet mode, GUI 300 displays the dashboard as it would appear on a target viewing device having a resolution less than the monitor threshold but greater than or equal to a second threshold ("tablet threshold"). When using a viewing device such as a tablet having a resolution between the tablet and monitor thresholds to view the published dashboard, the reporting software is generally configured to re-position and re-size the display cells 118-122 for easier viewing on the smaller sized screen of the tablet” Paragraph 0040. See Figure 3, which corresponds to a GUI on monitor, versus Figure 4, which corresponds to a GUI on a tablet.)

Regarding Claim 3, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the first platform is a desktop computer and the second platform is a mobile telephone (Anand, “when target viewing device selector 302 is set to a phone mode, GUI 300 displays the dashboard as it would appear on a target viewing device having a resolution less than the tablet threshold ("phone threshold"). When using a viewing device such as a phone having a resolution less than the tablet threshold to view the published dashboard, the reporting software is generally configured to re-position and re-size the display cells 118-122 for easier viewing on the smaller sized screen of the phone” Paragraph 0041. See Figure 3, which corresponds to a GUI on monitor, versus Figure 5, which corresponds to a GUI on a mobile phone.)

Regarding Claim 4, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the first platform has a graphical user interface, and wherein dimensions of the graphical user interface of the first platform are different than dimensions of the graphical user interface of the second platform (Anand, “When using a viewing device such as a monitor having a resolution greater than or equal to a first threshold ("monitor threshold") to view the published dashboard, the reporting software is generally configured to proportionally display the dashboard as designed. For example, if the dashboard was designed on a workspace 110 having dimensions of 1280.times.1024 pixels and if the dashboard is viewed on a monitor having the same 1280.times.1024 pixel resolution, the reporting software is configured to display the dashboard as designed… when target viewing device selector 302 is set to a tablet mode, GUI 300 displays the dashboard as it would appear on a target viewing device having a resolution less than the monitor threshold but greater than or equal to a second threshold ("tablet threshold").” Paragraphs 0037-0040. See Figures 3-4: the dimensions of the GUI on the first platform (monitor) are different from the dimensions of the GUI on the second platform (tablet). See Figure 6: the user can also manually enter a custom height and width to view the GUI on a desired platform.)

Regarding Claim 7, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein said automatically formatting comprises changing the arrangement of said data multiple data containers based on dimensions of the graphical user interface of said second platform (Anand, “GUI 300 is wider than workspace 110; thus, the displayed dashboard in GUI 300 stretches the dashboard accordingly… When using a viewing device such as a tablet… the reporting software may be configured to display the dashboard as a two-column arrangement… display cells 118-122 may be arranged from the original layout according to a left-to-right/top-to-bottom arrangement… When using a viewing device such as a phone… the reporting software may be configured to display the dashboard as a single-column arrangement” Paragraph 0038, 0040-41. If the dimensions of the second platform are greater than the original dashboard design, the dashboard is stretched. If the dimensions of the second platform are within the tablet range, a two column arrangement is used. See Figure 4. If the dimensions of the second platform are within the phone range, a single column arrangement is used. See Figure 5.)

Regarding Claim 8, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein, on said first platform, the multiple data containers are arranged in an array, (Anand, Paragraphs 0030, 0034, and 0037 and Figure 2: a user positions a plurality of containers displaying data as an array on a canvas. How the user positions the containers is how they will be arranged on a default display device, such as a computer monitor. The containers are also re-sized and re-arranged automatically based on the widgets added to the container. Figure 3 shows an array of three containers as they would be displayed on a computer monitor.)
and wherein said automatically formatting comprises arranging said multiple data containers on the graphical user interface of said second platform in a vertical stack (Anand, “In the phone mode, the reporting software may be configured to display the dashboard as a single-column arrangement. In this arrangement, display cells 118-122 are re-sized to fit within one column and re-positioned to the single column based on the respective locations in the original designed dashboard layout. For example, display cells 118-122 may be arranged from the original layout according to a left-to-right/top-to-bottom arrangement” Paragraph 0041. See Figure 5, which shows the containers 118, 120, and 122 arranged as a vertical stack.)

Regarding Claim 11, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the two or more of the multiple containers will be treated as one bounding box if the two or more of the multiple containers overlap in area by more than 50% of an area of a smaller one of the two more or of the multiple containers (Ben-Aharon, “For each pair of intersecting components, overlap group locator 232 may calculate the amount of relative overlap as the amount of overlap compared to the smaller value among the two enclosing rectangles of the two components. The calculation may be based on the intersection area or by combining the relative intersection for each axis (e.g. using an average). If this relative intersection exceeds a given threshold, overlap group locator 232 may consider the component pair as overlapping.” Paragraph 0124. It would have been obvious to one of ordinary skill in the art to set the threshold to 50 percent, or any suitable value. See Paragraph 0132, which discusses a 75 percent area overlap, which is more than 50% as required by the claim, and Paragraph 0137, which discusses a 25 percent height overlap, for example.)

Regarding Claim 12, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the formatting rules further comprise maintaining a grouped arrangement of data containers when one or more of the multiple data containers are grouped on the first platform (Ben-Aharon, “super-node creator 230 may locate groups of components which may be highly overlapping or otherwise related and should be handled together.” Paragraph 0120. Components that are grouped together maintain their relationship in the new layout. See Paragraph 0123: “an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo.” Also see Paragraphs 0131-133, which describe determining both physical and semantic relationships between elements and maintaining the relative order of these groups when determining their positions within a layout.)
The same motivation for combining the teachings of Ben-Aharon discussed in the rejection of claim 1 applies to claim 12.

Regarding Claim 14, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein said formatting rules further comprise, for data containers including text, an image or a key performance indicator, a fit-to-height rule (Ben-Aharon, “Placer 270 provides specific resizing means for specific element types. For example, placer 270 may resize super-nodes representing text over image groups (as located by the text over image group locator 234) by using the background image as a virtual container. Next the text is resized in order to reach the desired height and width. This includes font size mapping and text re-flow which might change the text component aspect ratio” Paragraph 0189. “Placer 270 may re-scale both height and width, keeping the aspect ratio of the component. Some components may retain their height and only change their width (e.g. galleries which are modified to use fewer columns). Components which have to use a specific height when rescaled (e.g. map component which have internal scrolling and must thus leave margin above and below them for page scrolling instead of map scrolling) may be handled appropriately.” Paragraph 0193. Based on a component type, different rules are used for resizing the components, including resizing width and/or height while maintaining an aspect ratio of the component or changing an aspect ratio.)
The same motivation for combining the teachings of Ben-Aharon discussed in the rejection of claim 1 applies to claim 14. It would have been further obvious to incorporate element-specific sizing rules to maintain the visual clarity of an element, as taught by Ben-Aharon (Paragraph 0190).

Regarding Claim 15, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the second platform is a tablet device, and wherein, on the tablet device, the arrangement of the multiple data containers is maintained, and an aspect ratio of the report is adjusted (Anand, “Since the two-column arrangement in the landscape orientation mode shown in FIG. 9 allows for wider column widths, the positioning of display cells 118-122 provides a larger display cell in which to show the respective model data in widgets 112-116. Accordingly, widgets 112-116 in a tablet landscape orientation mode may illustrate finer details than widgets 112-116 in a tablet portrait orientation mode” Paragraph 0050. See the transition from Figure 2, showing the desktop display arrangement of the multiple data containers to Figures 9 and 10, which show tablet arrangements of the multiple data containers. The arrangement of containers 118-122 is maintained, with only the size of the elements adjusted to fit the target platform. The aspect ratio of the report shown in Figure 2 is different from the aspect ratio shown in Figure 9. The aspect ratio also changes based on the orientation of the display, as shown in Figure 10. Furthermore, a fit to screen option is taught in Figure 13, in which regardless of the target platform, the arrangement of the containers is maintained with only the aspect ratio of the report being adjusted. Also see Paragraph 0054.)

Regarding Claim 16, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein the second platform is a hand-held mobile device, and wherein, on the hand-held mobile device, the multiple data containers are placed one-by-one vertically according to a position of the multiple data containers on the first platform from left to right and top to bottom (Anand, “When using a viewing device such as a phone having a resolution less than the tablet threshold to view the published dashboard, the reporting software is generally configured to re-position and re-size the display cells 118-122 for easier viewing on the smaller sized screen of the phone. In the phone mode, the reporting software may be configured to display the dashboard as a single-column arrangement. In this arrangement, display cells 118-122 are re-sized to fit within one column and re-positioned to the single column based on the respective locations in the original designed dashboard layout. For example, display cells 118-122 may be arranged from the original layout according to a left-to-right/top-to-bottom arrangement.” Paragraph 0041. See Figure 5, which illustrates arranging the data containers in a vertical arrangement.)

Regarding Claim 17, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund further teaches wherein said formatting rules further comprise, for data containers including an image, a fit to container option or a filler container option (Anand, “the designer may be presented with a user option 220 to fit the dashboard to the device's screen rather than have the dashboard automatically formatted into a columnar format with scroll bars. If the user selections this option 220, then, when displayed on the mobile device, the dashboard will scaled to fit the resolution dimensions of the phone-sized workspace 110.” Paragraph 0054. See Figure 13, “fit to screen” option 220. 
Also see Ben-Aharon, Paragraph 0190: “Text over image group locator 234 may attempt to solve this problem by checking the image content to see if it contains detailed information or by preserving the internal aspect ratio of the image by zooming and clipping the image instead of re-sizing.” An image may be re-sized (fit to container) or zoomed/clipped (filler container) in order to preserve the visual clarity of a picture. It therefore would have been advantageous to one of ordinary skill in the art to provide resizing options to the designer to preserve the visual clarity of an image in a data container.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 2018/0088783 A1) in view of Ben-Aharon (US 2015/0074516 A1) and further in view of Biswas (US 2019/0332861 A1), Adachi (US 2009/0210820 A1), Berglund (US 2014/0071168 A1), and Esterly (US 2017/0235706 A1).

Regarding Claim 22, Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund teach all the limitations of claim 21, on which claim 22 depends.
Berglund further teaches wherein when the existing visualization and the new visualization will remain overlapped the user may resize the existing visualization and/or the new visualization (“Once the presentation has been automatically arranged, a user may be permitted to perform manual edits to the presentation. However, even during such manual edits, layout rules may still be employed to guide the user and to maximise visibility of functional images during the edit.” Paragraph 0097. See Figure 9E and Paragraphs 0094-96, which describe an existing visualization overlapping with a new visualization based on an import order of the images. Also see Paragraphs 0092-93 and Figures 9C-D, which illustrate resizing visualizations. In view of Paragraph 0097, the manual edits after the automatic arrangement of the presentation would include resizing the visualizations. Manual editing of display objects on a page is a conventional feature that would have been obvious to one of ordinary skill in the art.)
Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund does not teach and wherein when the user resizes the existing visualization and/or the new visualization, the resized visualization will snap-fit based on alignment guidelines.
However, Esterly, which is directed to automatic aligning of layout elements manipulated by user input operations, teaches wherein when the user resizes the existing visualization and/or the new visualization, the resized visualization will snap-fit based on alignment guidelines. (“In FIG. 2E, a portion of the selected image is moved within activation region 220, which was indicated by arrow 218. Upon detecting the portion of the selected image 206 within the activation region 220, a live preview 221 can be presented to the user of the visual representation of the multi-step operation associated with that activation region 220. In the illustrative example, the live preview 221 can be shown as a faded graphical representation of the multi-step operation of: positioning selected image in the center column, resizing selected image to fit and fill the center column and positioning text (e.g., wrapping text) from the center column in the right column… If the selected image 206 is released (or “dropped”) while within the activation region 220, the multi-step operation can be executed and result presented as the new layout 222 shown in FIG. 2F.” Paragraphs 0059-60. An image snap fits into an area of a layout based on the alignment guidelines of the layout. Surrounding information, such as text, is also automatically adjusted. This occurs in response to a user command to move the image, which triggers the automatic alignment rules. Manual resizing of the image is also taught (Paragraph 0053).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the manual resizing of a visualization overlaid with another visualization taught by Anand in view of Ben-Aharon, Biswas, Adachi, and Berglund by automatically aligning and resizing the image based on alignment rules for a layout as taught by Esterly. Since Esterly is also directed to user manipulation and automatic positioning and sizing of display information based on formatting rules, the combination would have yielded predictable results. As suggested by Esterly (Paragraph 0003), such a combination would improve the user experience by assisting novice users in creating their intended layouts, which would be especially useful for users of touch operated devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graf (US 2016/0335740 A1) teaches a “virtual wall”, including storing relationships among items, such as the overlap of the content items, and a bounding box engine. (¶ 38-39, 177, Figs. 6, 19)
Chen (US 2015/0153918 A1) teaches a dashboard for presenting data containers representing data visualizations, including allowing the user to rearrange the elements. (¶ 54, Figs. 12-13)
Prinsen (US 2008/0109740 A1) teaches adding data visualizations to a workspace. (¶ 58, Figs. 6A-6B)
Zimmer (US 2015/0248781 A1) teaches avoiding overlap of important areas on a screen and teaches comparing white space on an interface and resizing windows if possible, or otherwise designating windows with higher priority. (¶ 23-28)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173